Title: From Thomas Jefferson to Edmond Charles Genet, 12 July 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia July 12. 1793.

I take the liberty of inclosing to you the Memorial of Nicholas Cruger and others, citizens of the US. owners and underwriters of the schooner the York. They set forth that their vessel had been sent on a voyage to the Spanish coast in the bay of Mexico, with a cargo assorted to that market, and armed as usual in such cases; that on their return, being distressed for water and other necessaries, they put into Port au Prince, where they were seized, and libelled before the court of admiralty, were cleared by that court, but afterwards condemned by the Governour and council, upon mere suspicion as they suggest, and without foundation. The separate packet which accompanies this letter contains their evidence, and seems really to support their suggestions, and to countenance what they alledge that the condemnation is to be ascribed to the troubles then existing in the island, or to other circumstances not explained. The object of the present letter is to ask your patronage of their case so far as to obtain a re-examination of their case on full evidence  before the proper authority, and the restitution of their property if it shall be found that injustice has been done them; this being consistent with the practice of friendly nations in such cases. Mr. Cruger proposes to have the honour of waiting on you himself. I have that of assuring you of the esteem & respect of Sir your most obedt. humble servt

Th: Jefferson

